Case 3:18-cv-14563-BRM-TJB Document 16-4 Filed 12/14/18 Page 1 of 2 PageID: 324




Marvin J.
Marvin        Brauth, Esq.
           J. Brauth,    Esq.
WILENTZ,
W               GOLDMAN &
  ILENTZ, GOLDMAN                 & SPITZER
                                     SPITZER P.A. P.A.
90 Woodbridge
90  Woodbridge Center Center Drive
                                Drive
Post Office
Post            Box 10
       Office Box      10
Woodbridge,
W oodbridge, New  New JerseyJersey 07095
                                   07095
732.636.8000
732.636.8000
Attorneys for
Attorneys     for Plaintiff
                  Plaintiff New Jersey
                                     Jersey
Coalition Of Automobile
Coalition        Automobile Retailers,
                                  Retailers, Inc.
                                             Inc.

                                                          DISTRICT COURT
                                            UNITED STATES DISTRICT COURT
                                               DISTRICT
                                               D           NEW JERSEY
                                                ISTRICT OF NEW

- ----------------------------------------------X            X
NNEWEWJERSEY COALITION OF                               OF
 AUTOMOTIVE RETAILERS,
 AUTOMOTIVE                          RETAILERS,                   Civil Action
                                                                  Civil         No. 3:18-cv-14563
                                                                        Action No.  3:18-cv-14563
IINC.,
  NC., anon   a non-profit
                         -profit New Jersey       Jersey                     (BRM)(TJB)
                                                                            (BRM)(TJB)
 Corporation,
Corporation,

                          Plaintiff,
                          Plaintiff,                               Motion Day:
                                                                   Motion Day: January
                                                                               January 7,
                                                                                       7, 2019
                                                                                          2019

v.
v.

 MAZDA
 M     MOTOROF
   AZDAMOTOR OFAMERICA,
                AMERICA, :
IINC.,
  NC.,

                            Defendant.
                           Defendant.
- ----------------------------------------------X            X

                                                    CERTIFICATE OF
                                                    CERTIFICATE OF SERVICE

                          II hereby
                             hereby certify
                                    certify that
                                            that on
                                                 on December
                                                    December 14,
                                                             14, 2018, the following
                                                                 2018, the following documents
                                                                                     documents

were served
were served electronically
            electronically in accordance
                           in accordance with
                                         with the
                                              the electronic
                                                  electronic case
                                                             case filing
                                                                  filing policies
                                                                         policies

and procedures
and procedures on the
               on the attorney
                      attorney of record
                               of record for
                                         for Defendant
                                             Defendant listed below,
                                                       listed        and a
                                                              below, and a

ccourtesy copy of
  ourtesy copy of the
                  the following
                      following documents was
                                documents was sent
                                               sent toto the
                                                         the chambers of the
                                                             chambers of the

Honorable
H         Brian R.
 onorable Brian R. Martinotti,
                   Martinotti, U.S.D.J. atat the
                               U.S.D.J.      the United
                                                 United States District Court
                                                        States District       for the
                                                                        Court for the



#10301331.1
#10301331.1
Case 3:18-cv-14563-BRM-TJB Document 16-4 Filed 12/14/18 Page 2 of 2 PageID: 325




District of
District of New Jersey,
                Jersey, 402
                        402 East
                            East State
                                 State Street,
                                       Street, Trenton,
                                               Trenton, New
                                                        New Jersey
                                                            Jersey 08608,
                                                                   08608, via
                                                                          via

New
N   Jersey Lawyers
 ew Jersey Lawyers Service:
                   Service:

               1.
               1.     Notice of
                      Notice    Motion for
                             of Motion for Summary
                                           Summary Judgment;
                                                   Judgment;

               2.
               2.     Brief on
                      Brief on behalf
                               behalf of Plaintiff New
                                      of Plaintiff New Jersey
                                                       Jersey Coalition
                                                              Coalition of Automotive
                                                                           Automotive

Retailers, Inc.
Retailers, Inc. ("NJ
                 ("NJ CAR")
                      CAR") in
                            in support
                               support of
                                       of motion for summary
                                          motion for summary judgment;
                                                              judgment;

               3.
               3.     Statement of
                      Statement of Undisputed
                                   Undisputed Material
                                              Material Facts;
                                                       Facts; and
                                                              and

              4.
              4.     Proposed Order.
                     Proposed Order.

To:
To:     Brian D. Sullivan,
        Brian                  Esq.
                   Sullivan, Esq.
        FOX ROTHSCHILD
        FOX    ROTHSCHILD LLP
            Eisenhower Parkway,
        75 Eisenhower       Parkway, Suite
                                     Suite 200
                                           200
        Roseland, NJ 07068
        Roseland,         07068
        Attorneysfog
        Attorneys   for Defendant
                         Defendant
        Mazda
        M         Motor of America,
          azda Motor         America, Inc.
                                      Inc.


                                                   s/Marvin J.J. Brauth
                                                   s/Marvin      Brauth
                                                 MARVIN
                                                 MARVIN J.J. BRAUTH
                                                             BRAUTH

Dated: December
Dated: December 14, 2018
                14, 2018




                                             2
#10301331.1
#10301331.1
